        Case: 1:19-cr-00027-SL Doc #: 16 Filed: 10/10/19 1 of 2. PageID #: 73




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA                              )       CASE NO. 1:19CR00027
                                                      )
                                                      )
               Plaintiff,                             )       JUDGE LIOI
                                                      )
vs.                                                   )
                                                      )       UNOPPOSED MOTION TO
DENNIS LEE COFFMAN                                    )       CONTINUE SENTENCING
                                                      )
               Defendant.                             )



       Defendant, by and through the undersigned counsel, moves this Honorable to continue the

sentencing in the instant matter set for November 5, 2019 for a later date at the Court’s convenience.

The reason for said Motion is counsel is currently drafting a sentencing memorandum and

additional information is needed from the case agent for counsel to properly address substantive

mitigation material for this Court’s consideration. Counsel and AUSA Deckert have been in

constant communication but the parties are unable to meet with the needed materials in a time frame

that will allow counsel for the Defendant ample time to complete his sentencing memorandum.

       WHEREFORE, for the reasons stated above, Defendant moves this Honorable Court to

continue the sentencing in the instant mater This motion is not being made for the purpose of delay.
       Case: 1:19-cr-00027-SL Doc #: 16 Filed: 10/10/19 2 of 2. PageID #: 74



                                                    Respectfully submitted,

                                                    /s/Marcus S. Sidoti_____
                                                    MARCUS SIDOTI, 0077476
                                                    FRIEDMAN | GILBERT LLC
                                                    50 Public Square, Ste. 1900
                                                    Cleveland, Ohio 44113
                                                    (216) 357-3350
                                                    marcus@jordansidoti.com
                                                    Attorney for Defendant




                                  CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing Motion has been forwarded to the
following via this Court’s electronic filing system, on this 10th day of October 2019:


Assistant U.S. Attorney Deckert
400 United States Court House
801 West Superior Avenue
Cleveland, Ohio 44113




                                                    Respectfully submitted,

                                                    /s/Marcus S. Sidoti_____
                                                    MARCUS S. SIDOTI, 0077476
                                                    FRIEDMAN | GILBERT LLC
                                                    Attorney for Defendant
